          Case 3:19-cv-00900-JCH Document 35 Filed 05/06/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

NANCY MAYEDA-BRESCIA,                         :
    Plaintiff,                                :                 CIVIL CASE NO.
                                              :                 3:19-CV-900 (JCH)
v.                                            :
                                              :
HARTFORD PUBLIC SCHOOLS, ET AL,               :                  MAY 6, 2021
    Defendants.                               :


 RULING RE: DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (DOC. NO. 31)

       On January 11, 2021, the defendants in this case filed a Motion for Summary

Judgment along with Statement of Material Facts Not in Dispute, and Memorandum of

Support. See Defendants’ Motion for Summary Judgment (“MFSJ”) (Doc. No. 31);

Statement of Material Facts (“Def.[‘s] L.R. 56(a)(1)”) (Doc. No. 32); Memorandum in

Support (“Mem. in Supp.”) (Doc. No. 33). To date, the counseled plaintiff has failed to

file any opposition or response to the Motion. Upon review of the defendants’ Motion

and supporting materials, and absent objection, the courts grants the defendants’

Motion.

I.     BACKGROUND

       Currently pending before the court, after ruling on a partial Motion to Dismiss, are

the plaintiff’s claims for gender and race discrimination under Title VII of the Civil Rights

Act of 1964 (“Title VII”) against the municipal defendants, Hartford Public School and

City of Hartford. See Ruling (Doc. No. 27). The plaintiff was fired by her employer




                                              1
            Case 3:19-cv-00900-JCH Document 35 Filed 05/06/21 Page 2 of 5




Hartford Board of Education (“Board”) 1 as a full-time school nurse in one of the Board’s

school-based health clinics. See Def[‘s] L.R. 56(a)(1) at para. 4. 2

        The plaintiff alleges that she was terminated because of race and gender

discrimination. Further, she alleges a retaliation claim, all under Title VII. The

defendants have moved for summary judgment on various grounds: first that the filing

of her administrative complaint was untimely; second, she has come forward with no

evidence which upon which a reasonable jury could find discrimination or retaliation;

and, further, that neither of the named defendants was the plaintiff’s employer.

        Taking the facts from the unopposed 56(a)(1) Statement of the defendants,

which relies on an Affidavit as well as an un-responded-to, and thus admitted, Requests

for Admissions, the plaintiff was employed by the Hartford Board of Education as a full-

time school nurse. While employed, she gave a birth-control medication via injection to

a 17-year-old student. Proper procedure requires that the person receiving this injection

be tested for pregnancy before administering the medication. On April 24, 2017, the

plaintiff conducted a pregnancy test before administering the medication. However, on

July 10, 2017, the plaintiff administered the medication without testing the student. The

student subsequently learned she was pregnant at the time the second dose of

medication was administered in July. Upon learning of this, the Board conducted an

investigation and held a hearing. At that hearing the plaintiff admitted she had not

conducted the pregnancy test prior to administering medication. The plaintiff was



        1   Plaintiff has sued Hartford Public Schools and the City of Hartford.

        2 The plaintiff, having failed to respond to the Motion for Summary Judgment, likewise failed to

respond to the defendants’ 56(a)(1) Statement. Thus, under the Local Rules, any well-pleaded facts in
defendants’ 56(a)(1) Statement are deemed admitted and true for purposes of the summary judgment
motion.

                                                      2
         Case 3:19-cv-00900-JCH Document 35 Filed 05/06/21 Page 3 of 5




terminated on December 20, 2017, because of her failure to follow the school-based

Health Clinic’s Policies and Procedures. On October 26, 2018, the plaintiff filed a

complaint with the Connecticut Commission on Human Rights and Opportunities

(“CHRO”), which filing was a dual filing with the United States Equal Employment

Opportunity Commission (“EEOC”).

       The plaintiff filed a six-count Complaint against numerous defendants, including

the Hartford Public Schools and the City of Hartford. After untimely service by the

plaintiff, the defendants filed a Motion to Dismiss. The court granted that Motion and the

result was that there was one claim remaining, Count One, which alleges a violation of

Title VII as to the Hartford Public Schools and the City of Hartford. That claim is based

on an allegation that her termination was based on race and gender, as well as in

retaliation for her complaints about the defendants’ conduct.

II.    LEGAL STANDARD

       The substantive standard used for disparate treatment claims under Title VII is

set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under that

framework, a plaintiff first must establish a prima facie case of discrimination. See

Weinstock v. Columbia Univ., 224 F.3d 33, 42. In order to assert a prima facie case of

discrimination, a plaintiff must plead and prove “(1) she is a member of a protected

class; (2) she is qualified for her position; (3) she suffered an adverse employment

action; and (4) the circumstances give rise to an inference of discrimination.” Id.

       If a plaintiff establishes a prima facie case of discrimination, the burden shifts to

the employer, who must produce evidence of a legitimate, nondiscriminatory reason for

its actions. Shumway v. United Parcel Svc., Inc., 118 F.3d 60, 63 (2d Cir. 1997).



                                              3
          Case 3:19-cv-00900-JCH Document 35 Filed 05/06/21 Page 4 of 5




       The plaintiff then bears the burden of proving, based on all the evidence, that the

defendant’s articulated explanation is pretext for a discriminator motive. The plaintiff

must then produce sufficient evidence to support a rational finding that the legitimate,

nondiscriminatory reasons proffered by the employer were false, and that, “more likely

than not [discrimination] was the real reason for the discharge.” Van Zant v. KLM Royal

Dutch Airlines, 80 F.3d 708, 714 (2d Cir. 1996). (internal quotations omitted, alteration

in original).

       A retaliation claim under Title VII is analyzed under the same McDonnell Douglas

burden shifting framework as described above.

III.   DISCUSSION

       As to the first grounds of the defendants’ Motion, the court agrees that the final

administrative exhaustion filing was untimely. The plaintiff was incontestably terminated

on December 20, 2017, and made no administrative filing until October 26, 2018. That

period of time exceeds the 300 days permitted under the statute. Title 42 U.S.C.

Section 2000e-5(e)(1). For this reason alone, the defendant’s Motion for Summary

Judgment is granted on the remaining claims in the plaintiff’s Complaint.

        Second, the court finds that there is no evidence before this court upon which a

reasonable jury could find in the plaintiff’s favor on her race and gender claims. As

noted earlier, the plaintiff has provided no evidence to support her claims, and she has

failed to oppose the summary judgment motion. Further the Motion’s supporting

materials clearly demonstrate that the plaintiff was terminated for violation of policy,

which violation included placing a student patient at risk. In addition, there is no

evidence before the court to demonstrate that her termination was anything other than

for the purpose as articulated by the defendants. Finally, there is no evidence linking
                                             4
         Case 3:19-cv-00900-JCH Document 35 Filed 05/06/21 Page 5 of 5




plaintiff’s termination to gender or race. For these reasons, the summary judgment is

granted for the defendants as to the race and gender claims.

       As to the plaintiff’s termination claim, again she has come forward with no

evidence upon which a reasonable jury could find that the defendants stated reason for

her termination was pretextual or that she engaged in any protected activity that was the

cause of her termination. Therefore, her claim for retaliation fails, and summary

judgment is granted.

       Finally, it bears noting that the defendants in this case are not the employers of

the plaintiff. At all times, the plaintiff was employed by the Hartford Board of Education,

which the plaintiff did not name in her lawsuit. There is no evidence before this court

that the “City of Hartford” or the "Hartford Public Schools" had any involvement in her

termination. Therefore, in addition to her claims being untimely and without merit,

summary judgment is granted for the two named remaining defendants on the grounds

that no Title VII claim can be brought against a non-employer.

       For the foregoing reasons, defendant’s Motion for Summary Judgment (Doc. No.

31) is granted. The Clerk is directed to close this case.

SO ORDERED.

       Dated at New Haven, Connecticut this 6th day of May 2021.



                                                  /s/ Janet C. Hall
                                                 Janet C. Hall
                                                 United States District Judge




                                             5
